UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to Commission File Number: 000-52719 ————— Brekford Corp. (Exact name of registrant as specified in its charter) ————— Delaware 20-4086662 (State or Other Jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 7020 Dorsey Road, Hanover, Maryland 21076 (Address of Principal Executive Office) (Zip Code) (443) 557-0200 (Registrant’s telephone number, including area code) N/A (Former name, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ¨Noþ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)YesþNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer¨Accelerated filer¨Non-accelerated filer¨Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes¨Noþ Indicate the number of shares outstanding of each of the issuer’s classes of Common Stock, as of the latest practicable date. The issuer had 44,500,569 shares of Common Stock, par value $0.0001 per share (“Common Stock”) issued and outstanding as of October 24, 2014. Brekford Corp. Form10-Q Index PART I – FINANCIAL INFORMATION Page Item 1 Financial Statements (unaudited) 1 Condensed Consolidated Balance Sheets at September 30, 2014 and December 31, 2013 1 Condensed Consolidated Statements of Operations for the Three and Nine Months Ended September 30, 2014 and 2013 2 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2014 and 2013 3 Notes to Unaudited Condensed Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 4. Controls and Procedures 17 PART II – OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 6. Exhibits 19 SIGNATURES 20 EXHIBIT INDEX 21 PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Brekford Corp. Condensed Consolidated Balance Sheets (Unaudited) September 30, December31, ASSETS CURRENT ASSETS Cash, unrestricted $ $ Restricted cash — Accounts receivable, net of allowance $0 at September 30, 2014 andDecember 31, 2013, respectively Unbilled receivables Prepaid expenses Inventory Total current assets Property and equipment, net Other non-current assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accrued payroll and related expenses Line of credit Term loan – current portion — Other liabilities Deferred revenue Customer deposits Obligations under capital lease – current portion Obligations under other notes payable – current portion Deferred rent – current portion Total current liabilities LONG - TERM LIABILITIES Convertible notes payable – stockholders Obligations under capital lease, net of current portion — Other notes payable, net of current portion Deferred rent, net of current portion — Term notes payable, net of current portion — Totallong-term liabilities TOTAL LIABILITIES STOCKHOLDERS’ (DEFICIT) EQUITY Preferred stock, par value $0.0001 per share; 20,000,000 shares authorized; none issued and outstanding — — Common stock, par value $0.0001 per share; 150,000,000 shares authorized; 44,500,569 issued and outstanding, at September 30, 2014 and 44,450,569 issued andoutstanding December 31, 2013 Additional paid-in capital Treasury Stock, at cost 10,600 shares at September 30, 2014 and December 31, 2013 ) (5,890 ) Accumulated deficit ) (9,068,562 ) TOTAL STOCKHOLDERS’ (DEFICIT) EQUITY ) TOTAL LIABILITIES AND STOCKHOLDERS’ (DEFICIT) EQUITY $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 1 Brekford Corp. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, NET REVENUE $ COST OF REVENUE GROSS PROFIT OPERATING EXPENSES Salaries and related expenses Selling, general and administrative expenses TOTAL OPERATING EXPENSES (LOSS) INCOMEFROM OPERATIONS ) ) ) OTHER (EXPENSE) INCOME Interest expense ) ) ) Interest income — — — TOTAL OTHER INCOME (EXPENSE) NET (LOSS) INCOME $ $ ) $ ) $ ) (LOSS) EARNINGS PER SHARE – BASIC AND DILUTED $ $ ) $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – BASIC WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING – DILUTED The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 2 Brekford Corp. Condensed Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ ) Adjustments to reconcile net (loss) income to net cash (used in) provided byoperating activities: Depreciation and amortization Share based compensation Deferred rent ) ) Bad debt expense Loss on disposal of property and equipment — Changes In operating assets and liabilities: Accounts receivables ) Unbilled Receivables ) Prepaid expenses and other non-current assets ) ) Inventory Customer deposits ) Accounts payable and accrued expenses ) Accrued payroll and related expenses ) Other payables ) ) Deferred revenue ) NET CASH (USED IN) PROVIDED BY OPERATING ACTIVITIES ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Restricted Cash ) — Purchases of property and equipment ) ) NET CASH USED IN INVESTING ACTIVITIES ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Net change in line of credit Payments on notes payable ) ) Principal payments on capital lease obligations ) ) NET CASH PROVIDED BYFINANCING ACTIVITIES NET CHANGE IN CASH ) CASH – Beginning of period CASH – End of period $ SUPPLEMENTAL DISCLOSURES OF CASH FLOW INFORMATION Cash paid for interest $ $ Cash paid for income taxes $ $ Purchase of property and equipment $ $ Cash paid ) ) Amount financed $
